CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entered 02/14/19 12236:42

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In rec Case No. f §-

 

' m b zi@i' SO‘~I(LS
Chapter \`)

%;:/"tftt\ /i/iy L c\z¢:{ )

Debtor(s)

 

X

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(bl

> i ;zr"\\f\ /{,i ~ teang 2 , undersigned debtor herein, swears as follows:
e, , , \

l. Debtor filed a petition under chapter \`§ of the Banl<ruptcy Code on i / 30 / 2 fbi q

 

2. Schedule(s) § ~°/5` were not filed at the time of filing of the said petition, and is/are being filed herewith.

3. [Check applicable box]:

_»“ f

E:i“/ The schedules filed herewith reflect no additions or corrections to, or deletions from, list of creditors which
accompanied the petition.

ill Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list of
creditors which accompanied the petition Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected The nature of the change (addition, deletion or
correction) is indicated for each creditor listed.

l. [If creditors have been added] An amended mailing matrix is annexed hereto, listed added creditors ONLY, in the
format prescribed by E.D.N.Y LBR 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with E.D.N. YLBR 1009-
I(b) has been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to the list7 if this
amendment is filed prior to the expiration ofthe time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability The motion will be deemed granted without
a hearing if rio objection is filed with the Court and served on debtor within 14 days following filing of proof of
service of this affirmation, all attachments and the amended schedules in accordance with E. D. N. Y LBR 1009-1.

Dated: l “

inn

mm:i,eer\ ;,§l,i, jet 'é:

D€thI‘ (signalui e)

    

Sworn to before me this

Day of , 20

 

 

Notary Public, State ofNew York

Rev. lZ/'lé

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entered 02/14/19 12236:42

`Fill in this information to identify your case:

medium Juan ll/|artin Lopez

First Name Middle Name best Name

Debtor 2
(SpOL\Se, if Eling) FirstName Middle Name Last Name

 

Unlted States Bankruptcy Court for the: Eastern DiSfriCi Of New York

Case number 8“19“70750'|3$ n ChSCK if this lS an
<lri<nowni amended Hllng

 

 

Officia| Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fi|l out all of your schedules first; then complete the information on this fonn. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Ofticial Form tOGA/B)
1a Copy line 55, Tota| real estate, from Schedu/e A/B .......................................................................................................... $

1b. Copy line 62, Tota| personal property, from Schedule A/B ............................................................................................... 5 f :OOO

 

1c. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ 00 0

 

 

 

m Summarize Your Liabi|ities

Vour liabilities
Amount you owe
2. Schedu/e D: Creditors Who Have Claims Secured by Property (Ofticial Form 1060)

 

2a, Copy the total you listed in Co|umn A, Amount ofclaim, at the bottom of the last page of Part 1 of Schedule D ............ $
3. Schedu/e E/F: Creditors Who Have Unsecured C/aims (Orficial Form 106E/F) §
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedu/e E/F ............................................ $
311 Copy the total claims from Part 2 (nonprion`ty unsecured claims) from line 6j of Schedule E/F ....................................... + $ 15
‘{our total liabilities $

 

 

 

m Summarize Your Income and Expenses

4. Schedule /: Your/ncome (Ofticial Form 106l) 73 q
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $

5. Schedule ./: Your Expenses (Official Form 106.))
Copy your monthly expenses from line 220 of Schedule J .................................................................................................... $

Ofticial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

Debtor 1 Juan Martln Lopez Case number irikna~/n> 8'19'70750“|33

 

 

Fii'st Name Middle Name Last Name

Answer These Questions for Administrative and Sta|:istical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, 0r13?

U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
Yes

 

7. What kind of debt do you have?
n Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

tamily, or household purpose," 11 U.S.C. § 101 (8). Pill out lines 8*99 for statistical purposes 28 U.S.C. § 159.

m Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

B. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from thcial
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 1220~1 Line 14. $

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government (Copy line 6h.) 6

$ § j
$
90. Claims for death or personal injury while you were intoxicated (Copy line 60.) $_L
$ Y/
@/
M

Qd. Student loans (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 69.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $

99. Tota|. Add lines 93 through 9f. $ 2 §

 

 

 

 

Ofi`icial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical |nformation page 2 of 2

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

` Fill in this information to identify`your case and this filingi

Juan Martin Lopez

First Name Middle Name Last blame

Debtor 1

 

Debtor 2
(Spouse, ii filing) Fivsi Name Mrdiiie Name Last items

United States Bankruptcy Court for the: EQQB;{D Distn'ct of Q 1

8-19-70750-las

 

Case number

 

Cl Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

ln each category, separately list and describe items. List an asset only once. |f an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

m No. Go to Part 2.
[] Yes. Where is the property?

' rty')
What ls the pmpa ` Check an that app'y' Do not deduct secured claims or exemptions Put
n Single-family horne the amount of any secured claims on Schedule D:

 

 

 

 

1_1_ v d l > m Duplex Or multi_umt building Credltors Who Have Claims Secured by Froperty.

Street address, if availab|e, or other description _ ' '
n Cond°m‘"lum O’ C°°pe"a""/e Current value of the Current value of the
C] Manufactured or mobile home entire property? portion you own?
Cl Land $ 3
m investment property

_ m Timeshare Describe the nature of your ownership
C'ty S‘ate Z‘P C°de m ether interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

n Debtor1 only

County n Debtor 2 only

a Debtom and Debtorz amy m Check if this is community property
(see instructions)

 

 

Cl At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

' 7
What ls the property ' Check au mat apply' Do not deduct secured claims or exemptions Put
n Single~family home the amounth any secured claims on Schedu/e D:

 

 

 

 

12A ' 4 _ n Dup\ex m multi_umt bunding Creditors Who Have Claims Secured by Property.

Street address, if avallable, or other descnption v 1 _
n COndOmmlUm O\’ COOD€FHUV@ Current value of the Current value of the
l;\ Manufactured or mobile home entire property? portion you own?
a Land $ $
n investment property _ _

‘ m T. h Describe the nature of your ownership

City State ZlP Code 'mes are interest (such as fee simple, tenancy by

a O“"e' the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
n Debtor1 only
n Debtor 2 only

a D€bfofl and D€bfor 2 0an m Check if this is community property
n At least one of the debtors and another (See instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

thciat Form 106A/B Schedule AlB: Property page 1

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

1061me l Juan Mamn Lopez Case number iin<nmvn> 8'19'70750’|35

First Name Middie Name Last Name

 

 

Whaf is the P"°P€FW? Check all that BDPIV- Do not deduct secured claims or exemptions Put
a Singie_fam“y home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

 

 

1.3. _ y _ _ Cred‘r'tors Who Have Claims Secured by Propeity,
Street address ii available, or other description m Duplex or multi-unit building
m Condomm;um m mperauve Current value of the Curr_ent value of the
n Manufactured or mobile home entire property? pomon you own?
l;l Land 3 $
n lnvestment property
City Stafe ZIP Code C] T|meshare Describe the nature of your ownership
n interest (such as fee simple, tenancy by
Othe" the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
0 Debtor 1 only
County n Debtor 2 only
El oebrom and oebtor?. oniy a Che§k if this is community property
m At least one of the debtors and another (See mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ § §
you have attached for Part 1. Write that number here. ...................................................................................... 9

 

 

 

M Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lt you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases\

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

M No
m Yes
311 Make: Who has an interest in the property? Check one. go not deduct secured daims or exemption$_ put
the amount of any secured claims on Schedule D:
Model: § Debtor 1 amy Creditors Who Have Claims Secured by Property
Debtor 2 only
Yea"‘ \;] Dethr 1 and Debtor 2 only Current value of the Current value of the
Appmximate mileage ~»---_- l:.l At least one of the debtors and another emma property? pomon you own?
Other information:
l:l Check if this is community property (see $ $
instructions)
lf you own or have more than one, describe here:
3_2_ Make; Who has an interest in the Property? Check °"'e~ Do not deduct secured claims or exemptions Put

the amount of any secured claims on Schedule D:

iviodei: m Debt°' 1 °“W creditors Who Have claims secured by Pmpeny.

Cl center 2 only

Y€aff n mewa and Debtor 2 Omy Current value of the Current value of the
. . _ entire ro ert ? ortion ou own?

Appr°xlmate m"eage- _______-_- C] At least one of the debtors and another p p y p y

Olher information:

  

 

l:l Check if this is community property (see
instructions)

 

Ofticial Form 106AlB Schedule AIB: Property page 2

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

Debtor1 Juan l\/lartin

Lopez

 

First Name Middle Nanie

3_3, Nlake:
Model:
Year:
Approximate mileage:

Other information;

 

§

 

 

3.4_ l\/lake:
lVlodel:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check cne.

n Debtor 1 only

n Debtor 2 only

cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Case number iiri<nown) 8"1 9"70750“|3$

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

m No
l;l Yes

4_1‘ l\/lake:
Model:
Year:

Other information:

 

 

 

If you own or have more than one, list here:

4_2t Make;
l\/|odel;

Year:

 

Other information:

 

 

Who has an interest in the property? Check one.
|;] Debtor1 only

L:l Debtor 2 only

n Debtor1 and Debtor 2 only

cl At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

a Debtor 2 only

m Debtor1 and Debtor 2 only

g At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

Cl Check if this is community property (see $ $
instructions)
5_ Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages §§ )
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Oft`icial Form 106A/B

Schedule AIB: Property

page 3

 

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

Debtor1 Juan \Vlarfin Lopez Casenumbew,kmw", 8-19-70750-|33

 

 

Flrst Name Middle Name task Name

 

W Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examp/es: Nlajor appliances, turniture, linens, china, kitchenware

mNo

l;l Yes. Describe .........

7. E|ectronics

Examples: Te|evisions and radios; audiol video, stereo, and digital equipment computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

UNo

m Yes. Describe .......... Te|eViSiOn

8. Collectibles of value

Examples: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections memorabilia, collectibles
m No

a Yes. Describe ..........

9. Equipment for sports and hobbies
Examples: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

m No t t _ … t _, t ,, \… . n
Cl Yes, Describe...._

 

io.Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No ,… _c _ . v
a Yes. Describe .......... ~.

11.Clotl1es
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

m No ,_
El Yes. Describe ..........

12.Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a No ». a

m Ye`°" Des°"be """"" Jewlery , ,

13. Non-farm animals
Examples: Dogs, cats, birds, horses

m No
n Yes. Describe..........;

   

14_Any other personal and household items you did not already list, including any health aids you did not list

mNo

m ¥es. Give specific
information

 

       

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... 9

Ofi'lcial Form iUGA/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 3500.00

 

 

$ fh§}§l

 

page 4

 

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Debtor1 Juan Mamn Lopez Case number wiman-iii 8'19'70750'|35

First Name Middie Name Last Name

 

 

Describe Your Financial Assets

 

 

Do you own or have any legal or equitable interest in any of the following? Current value Of the
portion you own?

Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

or exemptions
16. Cash
Examples: Money you have in your wallet, in your home. in a safe deposit box, and on hand when you tile your petition
m No
n Yes ................................................................................................................................................................ Cash: _______________________ $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions lf you have multiple accounts with the same institution, list each.
n No
m Yes ..................... institution name:
17_,_ Check;ng account Chase Bank $ $1500.00
17.2. Checking account: $
17.3. Savings aocount: $
17`4. Savings account $
17.5. Certificates of deposit: $
17.6. Other financial account: 5
17.7. Other financial acoount: 5
17.8, Other linancial acoount: 3
17.9. Other tinancial account $
18, Bonds, mutual funds, or publicly traded stocks
EExaB)/es: Bond funds, investment accounts with brokerage tinns, money market accounts
No
n Yes ................. lnstitution or lssuer name:
3

 

19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
a;{LLC, partnership, and joint venture
N

 

 

o Name of entity: % of ownership;
C] Yes. Give specific O% %
information about o
them ......................... 0 A’ %
0
0/0 %

 

Oflicial Form tOBA/B Schedule AIB: Property page 5

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Debtor1 Juan Nlartin

Lopez Case number tiiknmvn) 8"1 9'70750"|35

 

 

Firat Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non»negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Ves. Give specific
information about

lssuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
m No
m Yes. List each
account separately Type of aocount; lnstitution name:
401(k) or similar plan: $
Pension plan: $
iRA: $
Retirement account: $
Keogh: $
Additional aocount: $
Additional account $
22,Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (electric, gas, water), telecommunications
companies or others
a No
n Yes .......................... lnstitution name or individual:
Electric: $
Gas; $
l-leating oil: $
Security deposit on rental unit: $
Prepaicl rent: $
Telephone: 3
Water`. $
Rented furniture; $
Other. $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
n Yes .......................... issuer name and description:
$
$

 

Ofticial Form 106A/B

Schedule Ale Property

page 6

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Debtor1 Juan l\/lartin Lopez 8-19-70750-|35

First Name Middle Name Last Name

Case number iin<,iowni

 

24. lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
m Yes ....................................

lnstitution name and description Separately me the records of any interests.11 U.S.C. § 521(0):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

a Yes. Give specific
information about them....§ $

26. Patents, copyrights trademarks, trade secrets, and other intellectual property
Examples: lntemet domain names websites, proceeds from royalties and licensing agreements

ENo

Cl Yes Give specific vi
information about them....§ $

 

27. Licenses, franchises, and other general intangibles
Examples: Buildlng permits exclusive licenses cooperative association holdings liquor licenses professional licenses

mNo

m Yes. Give specinc §
information about them....: $

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you
E No

n Ves. Give specific information
about them, including whether §
you already filed the returns j State;
and the tax years ....................... '

 

Federal:

§ Local: $

 

29. Famiiy support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

mNo

cl \’es. Give specific information .............. y w §

 

 

 

Alimony: $
: § Maintenance: $
z § Support: $
§ Divorce settlement $
y Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation
Social Security benefits; unpaid loans you made to someone else
m No t
a Yes. Give specific information ...............

 

Officia| Form 106A/B Schedule AlB: Property page 7

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

Debtor1 Juan Martin Lopez ease number mnown) 8-19-70750-ias

Fi'rst Name Middle Name i.ast Name

 

 

31. interests in insurance policies
Examples: Heallh, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance

mNo

n Yes' Name the insuranc‘_a C?mpany Company name; Beneficiary; Surrender or refund value:
of each policy and list its value.

$

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

C\ Yes Give specific information.............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

n Yes. Describe each claim. ....................

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

0 Yes Describe each claim. ....................

35.Any financial assets you did not already list

n Yes. Give specific information ............ $

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached /
for Part 4. Write that number here ................................................................................................................................................... 9 $ 5 0 0

 

 

 

w Describe Any Business-Related Froperty You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6,
E] Yes Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

3aan receivable or commissions you already earned
No

 

n Yes. Describe .......

 

39. Oft"ice equipment, furnishings, and supplies
Exa ples: Business-related computers software, modems, printers copiers, fax machines rugs, telephones desksx chairs, electronic devices

No §
n Yes Describe ....... [$

 

 

Official Form iOSA/B Schedule AJB: Property page 8

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

§ Debtor1 Juan lVlartin Lopez easenumberilfwmvn)8-19-70750-|as

First Name Mlddle Name Last Name

 

 

40, flyinery, fixtures equipment, supplies you use in business and tools of your trade

No ,… .. , _…, t ,i
C] Yes. Describe ....... § ;$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41. i€yt()ry
No t §
n Yes Describe ....... § $
42. lyle in partnerships orjoint ventures
No
m Yes‘ Describe """" Name of entity: % otownership:
% $
°/o $
% $
43. gsa§mer lists, mailing lists, or other compilations
No
m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
m No
n Yes Describe......r. f
; $
M.»tI-:Zri{¢/§isiness-related property you did not already list
No
i;i Yes. Give specihc $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ § §
for Part 5. Write that number here .................................................................................................................................................... 9

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part 1.

 

 

46_ gaff own or have any legal or equitable interest in any farm- or commercial fishing~related property?
No. Go to Part 7.
ill Yes. Go to line 47.

Current value of the
portion you own?

 

Do not deduct secured claims
or exemptions
47. Farm animals
l:-xy)ples: Livestock, poultry, farm-raised fish
No
a Yes , ,, ,. ,
$

 

Otficial Form iOGA/B Schedule AIB: Property page 9

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

"Deb"°V 1 Juan Martin Lopez Case number </!known> 8'19"70750'|35

Firsi Name Middle Name Last Name

 

 

48.Crop -either growing or harvested

No

El Yes. Give specific _
information_....._….." j $

49, Fér?iand fishing equipment, implements, machinery, fixtures, and tools of trade
No
n Yes ....................... y . ..… _i ,, . ,_ _,

50. l;\y/and fishing supplies, chemicals, and feed

No
n Yes ......................... n , , , , , , , .....

 

51.?;?/Arm- and commercial fishing-related property you did not already list
No

n Yes. Give specific y
information.......,..,', ; $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ §§
for Part 6. Write that number here ................................................................................................................................................... 9

 

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

mNo

a Yes. Give specific
information ............ y

 

54,Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

 

Lis|.l the Totals of Each Part of this Form

 

55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $

564 Part 2: Total vehicles, line 5 $ 0

500

57.Part 3: Total personal and household items, line 15 $

58, Part 4: Total financial assets, line 36 $ 1500

59.Part 5: Total business-related property, line 45 $ 0

60. Part 6: Total farm- and fishing-related property, line 52 $ 0

61.Part 7: Total other property not listed, line 54 + $ 0

62.Total personal property. Add lines 56 through 61. .................... $ y Copy personal property total 9 + $ 2000

 

63.Total of all property on Schedule AIB. Add line 55 + line 62 .......................................................................................... $ 2000

 

 

 

Offlcial Form 106A/B Schedule AIB: Property page 10

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

j `:Fiil in this information to"identify your case: `

Juan l\/lartin Lopez

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
{SPUL|SB_ ii filing) FirstName Middltl Name LastName

United States Bankruptcy Court for the:[ :Q§Qg/r District of A'_/__Z

Case number 8'19'70750"|3$ n Check if this lS al'l
“""°‘”") amended iiling

 

 

 

thcia| Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information

Using the property you listed on Schedule A/B: Property (thcial Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, till out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages, write
your name and case number (if Known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-»such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds--may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

M You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions 11 U.S.C, § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: none $ m $
Line from a 100% of fair market value, up to
Schedule A/B_. any applicable statutory limit
Brief
description: ___-___ $ n $
Line from n 100% of fair market value, up to
Schedule A/B'. --- any applicable statutory limit
Brief
description: $ n $
Line from El ioo% of fair market vaiue, up to
Schedule A/B; any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date cf adjustment.)
w No
Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you tiled this case?

l:l No
Cl Yes

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of __“

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

never 1 Juan Marfiri Lopez Case number (,,Mown) 8-19~70750433
Flrst Name Mlddle Name Last Name
m Additional Page
Brief description of the property and line Current value of the Am ount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: »~_-_---------- 5 n $
Line from n 100% affair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: 3 m $
Line from m 100% of fair market value, up to
Schedule A/B; ________ any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedu/e A/B; ~_~'~_ any applicable statutory limit
Brief
description: $ l;l $
Line from n 100% of fair market value, up to
Schedu/e A/B_- any applicable statutory limit
Brief
description: $ U $
Line from l;l 100% of fair market value, up to
Schedule A/B_- .~ any applicable statutory limit
Brief
description: $ n $
Line from l;l 100% of fair market value, up to
Schedule A/B_- w any applicable statutory limit
Brief
description: ----_--------- $ a $
Une from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
Line from Cl 100% of fair market value, up to
Schedule A/B_- ______ any applicable statutory limit
Brief
description: 5 a $
Line from Cl 100% of fair market value, up to
Schedule A/B: m any applicable statutory limit
Brief
description: $ l;] $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ U $
Line from n 100% affair market value, up to
Schedule A/B; ____ any applicable statutory limit
Brief
description: $ CI $
Line from n 100% of fair market value, up to
Schedule A/B; *_"_“ any applicable statutory limit

 

Official Form 1060 Schedule C: The Property You Claim as Exempt page _2____ of _

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

Fi|l in this information to identify your case:

Debtor1 Juan l\/|artin Lopez

Flrst Name Middle Name Last Name

 

Debtor 2
(Spouse, ii ming) Flrst Name Mitldle Name Last Name

 

United Staies Bankruptcy Court for the: Eastern District of New York

Case number MS S’( q"q’O:lLSO "C\S

lirkmwni [] Check if this is an
amended nlan

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the Additional Page, t”lll it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
CI No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fill in all of the information below.

 

List All Secured Claims
'Colurnrl_A ' Cc):lum'nEi;y , `, Column,,C y

' 2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Am'ouht of~¢laim~ , 'va'ue,df ¢°llétel;a|' unsecured y
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. Do not dédddthe , that Soppor$ this wagon ~

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor’s name. Va|ue¢fm"~a{erai_ y ~ claim '|f any
BSl Firiancial Services Describe the property that secures the claim: sam $______________$
Creditor’s Name § H M "
. i OUS€
314 S. Franklln street
Number Street §
p0 BOX 517 As of the date you file, the claim is: Check all that apply.
_ _ 13 Contingent
T|tUSV|"e PA 16354 C] Un[jquidated
Cify Siate le COde n Disputed
Who OW€S the debf? Check Ol'\€» Nature of iien. Check all that apply.
g Debtor1 Only g An agreement you made (such as mortgage or secured
m Debtor 2 only car loan)
l;| Debtor1 and Debto,- 2 On|y l._.\ Statutory lien (such as tax lien, mechanic’s lien)
m At least one of the debtors and another m Judgmenf lien from a lawsuit

lIl other (including a right le eisen
l:l Check if this claim relates to a
community debt

 

 

Date debt was incurred Last 4 digits of account numberl _4_ l _9
L~g-‘-z-] Describe the property that secures the claim: $ $ $

 

 

Creditors Name

 

 

 

 

 

 

Number Sueet
As of the date you fi|e, the claim is: Check all that apply.
n Contingent
El unliquidated
City State ZlP Code a Disputed
Who owes the debf? Check One- Nature of lien. cheek all trial applyA
n Debtor1 0an n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Debtor1 and Debtor2 only l:] Statutory lien (such as tax lien, mechanic’s lien)
a At least one of the debtors and another n Judgm€“f lien from a lawsuit

m Other (including a right to offset)
El check irihis claim relates to a
community debt

Date debt was incurred Last 4 digits of account number__ ___ ___ _ `
Add the dollar value of your entries in Co|umn A on this page. Write that number here: l$ §OO¢ 00 C> |

 

Offlcial Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entered 02/14/19 12236:42

§ Debtor1 Juan |Vlartin Lopez

Case number trivial-mi 8`70750`l38

 

 

First Name Middle Name

` Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

, column A,…

 

 

 

 

g "`,¢o,;,izia» y _
Amount of"claim ' Value of collateral `Unsecured

cali/rm c " _' "

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co nor ded`ucrthei _ that SuPPOrfS'thiS portion
by 2~413“‘* S° f°"‘l‘- value ormllararal. ic,laim l ~ ` lranyy
Describe the property that secures the claim: $ $ $
Creditors Name … ……. _…
Number Street
As of the date you file, the claim is: Check all that apply.
m Contingent
oily sole zll= code L’.l unliquidated
0 Disputed
Who owes the debt? Check one Nature of lien. check all mar applyA
n D€blorl 0an l;l An agreement you made (such as mortgage or secured
l;] Debtor 2 only car loan)
n Debtor1 and grewa 2 only n Statutory lien (such as tax lien, mechanic’s lien)
l:l At least one ot the debtors and another m Jud§m€nl lien wm a lawsuit
ill oiher (including a right la arisen
l;l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number__ ____ ____ ____
l__l Describe the property that secures the claim: $ $ $
Creditor‘s Name
Number Street §
As of the date you file, the claim is: Check all that apply.
n Contingent
[l unliquidated
Ciiy stale zlP code n Disputed
Who owes the debt? Check °ne‘ Nature of lien. Check all that apply.
m Debtor1 only m An agreement you made (such as mortgage or secured
m Debtor 2 only Car loan)
l:] Debtor1 and DeblOr 2 Only l:.\ Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another l;l Judgment lien fmm a lawsuit
l;l Check if this claim relates to a n Other ('nCludir\g a right to offset)
community debt
Date debt was incurred Last 4 digits of account number____ ____ _____ ___
l._l Describe the property that secures the claim: $ $ $
Creditor`s Name ,,
Number Street
As of the date you file, the claim is: Check all that apply.
m Contingent
cily sole zlP code Cl uniiquidaieri
n Disputed
Who owes the debt? Check One. Nature of lien. check all that appry.
n D€blol'l Ol'\ly n An agreement you made (such as mortgage or secured
l;] Debtor 2 only car loan)
[] Debtor 1 and Debtor 2 Oniy l;.\ Statutory lien (such as tax lien, mechanic‘s lien)
a At least one of the debtors and another l:l ~ludgm€\'\l lien from 3 lawsuit
Cl other (including a right to arisen
l;l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number_____ _____ ____ ____
Add the dollar value of your entries in Co|umn A on this page. Write that number here:
lf this is the last page of your form, add the dollar value totals from all pages.
Write that number here:
thcial Form 1060 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page ___ ot____

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

lVlartin

Last Name

J uan Lopez Case number ark/mm 8`70750"'33

First Name

List others to se Notined for a oebt That You Already Listed

D€bel' 1

 

 

Middle Name

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part1, list the additional creditors here. lf you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

ij

Oft`icial Form 1060

 

Name

 

Number

Street

 

 

City

State

ZiP Code

 

Name

 

Number

Street

 

 

City

State

ZlP Code

 

Name

 

Nurnber

Street

 

 

Clty

State

ZlP Code

 

Name

 

Number

Street

 

 

City

State

ZlP Code

 

Name

 

Number

Street

 

 

City

Name

State

ZlP Code

 

Number

Street

 

 

cary

State

Part 2 of Schedule D:

ZlP Code

On which line in Part1 did you enter the creditor?

Last 4 digits of account number____

On which line in Part1 did you enter the creditor?

Last 4 digits of account number______

On which line in Part1 did you enter the creditor?

Last 4 digits of account number_____

On which line in Part1 did you enter the creditor?

Last 4 digits of account number_?_ _4__ 1

On which line in Part1 did you enter the creditor?

Last 4 digits of account number ____

Last 4 digits of account number ___

Creditors Who Have Claims Secured by Property

9

On which line in Part 1 did you enter the creditor?

page ___ of ____

Case 8-19-70750-|as DOC 12 Filed 02/14/19

7 Fill in this information to identify your cases

l\/lartin

Middie Name

Juan

First Name

Lopez
Last Name

Debtor 1

 

Debtor 2
(Spouse, it lillng) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Casenumber M$ Q" lq‘l°:t’$€>“\()\\

(lt known)

Ellt€l’ed 02/14/19 12236:42

El check ifthis is an
amendedhhng

 

 

Othcia| Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlDR|TY claims and Part 2 for creditors with NONPR|ORlTY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Ofl"rcial Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

m List All of Your FR|OR|TY Unsecured Claims

1.

 

Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

n Yes.

2. List all of your priority unsecured claims. lt a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriorily amounts As much as possible, list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims. fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet,) g
Total claim g , P"riorityy Nonpriority
` " ` amount ~ ' ` amount
2.1

Last 4 digits of account number __ __ ____ ____ $ $ 5
Fn'ority Creditors Name

When was the debt incurred?
Number Street

As of the date you file, the claim is: Check all that apply
crry stale zlP code g :°"Ungem

nliquidated
Who incurred the debt? Check one. m Disputed
n Debtor1 only
lIl Debxor 2 only Type of PRloRlTY unsecured claim:
§ Debtor1 and Debt°r 2 only n Dornestic support obligations
At least one of the debtors and another m Taxes and certain other debts you owe the government
n Check 'f mls dam ls for a commumty debt n Claims for death or personal injury while you were
ls the claim subject to oftset? '“t°x‘¢ated
a No m Other Specify
n Yes
122 l Last4 digits of account number _ _ ___ ___ 3 3 $

 

Off\cial Form looE/F

Prionty Creditor's Name

 

Number Street

 

 

City Stale

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one ot the debtors and another

l:l Check if this claim is for a community debt

ZlP Code

ls the claim subject to offset?
[] No
ll ¥es

Schedule EIF: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
m Contingent

CJ unnqmdmed

m Disputed

Type of PRlORlTY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UU[J

 

page 1 ot___

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

Juan l\/|artin

Debtor 1 `

Lopez CBSG number (lfkrlo\vri) 8_70750'|3$

 

 

First Name Middle Name

 

Last Name

7 Your PRlORlTY Unsecured Claims - Continuation Page

 

 

 

 

 

Total claim~' `F'rio,rity_ ` 1

, Nonpriority

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. y y
y amount ' amount `
Last 4 digits of account number ____ ___ ___ $ 3 $
Priorily Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply_
n Contingent
cliy size zlr» code C] unliquidated
n Disputed
Who incurred the debt? Check one.
[] Debtor1 only Type of PRlORlTY unsecured claim:
m Debtor 2 amy n Domestic support obligations
l;] Debtor1 and Debtor 2 only n ,
a m least cna of the debtors and another Taxes and certain other debts you owe the government
m Claims for death or personal injury while you were
l;] Check if this claim is for a community debt mf°x'°ated b
a Other. Speclfy
ls the claim subject to offset?
m No
n Yes
Last4 digits of account number ___ ___ ___ __ 3 $ $
Fnoriiy Creditor's Name
When was the debt incurred?
Number Sireet
As of the date you file, the claim is: Check all that apply.
m Contingent
city stale zlP code Cl unliquidated
Cl Dispuied
Who incurred the debt? Check one.
Cl Debtor1 only Type of PRlORlTY unsecured claim:
g :e::m`: ongD m 2 l n Domestic support obligations
n Ael or an neb er mon y d th n Taxes and certain other debts you owe the government
t east one o e de ors an ana er a Claims for death or personal injury while you were
n Check if this claim is for a community debt 'm°x'°ated
n Other. Specify
ls the claim subject to offset?
n No
n Yes
Last4 digits of account number _ _____ _ __ $ $ $

 

Pn`on`ty Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

El Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Oft’lclal Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
m Disputed

Type of PRlORlTY unsecured claim:

Domestlc support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

 

D [JUU

Other. Specify

 

Schedule EIF: Creditors Who Have Unsecured Claims

page__ of__

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

Debtor1 » Juan lVlartin

 

First Name Middle Name t,ast Name

m List All of Your NONPRlORlTY Unsecured Claims

Case number (irlmownl 8'70750*|35

 

 

3. Do any creditors have nonpriority unsecured claims against you?

la No, You have nothing to report in this part Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listedx identify what type of claim it is. Do not list claims already
included irl Part i. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims till out the Continuation Page of Part 2_

 

Nonpriority Crediior‘s Name

 

Nurnber Street

 

City State ZlP Code

Who incurred the debt? Check one.

l:l Debtor 1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

fl Check if this claim is for a community debt

ls the claim subject to offset?
cl No
a Yes

Total claim

Last 4 digits of account number_____

__~"__ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

U Contingent
l:l unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

Cl Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts
n Other Specify

 

 

gte j

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one_

m Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
m No
m Yes

Last 4 digits of account number __ _ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply,

a Contingent
m Unliquida’ted
m Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

13 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or prolit»shan'ng plans, and other similar debts

Cl other. specify

 

 

 

Nonpn'ority Creditor's Name

 

Number Slreet

 

City State ZlP Code

Who incurred the debt? Check one

n Debtcr 1 only

n Debtor 2 only

Cl Debtor1 and Debtor2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?
l;] No
n Yes

Of‘t`lcial Form 106E/F

Last 4 digits of account number ___

_"`"" $

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
Cl unliquidated
n Disputed

Type of NONPRlORlTY unsecured claims

a Student loans

ij Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

n Otherr Specify

 

Schedule EIF: Creditors Who Have Unsecured Claims page ___ of

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

Debtor1 » Juan lVlartin

 

Fl'rst Name Middle Name Last Name

 

Case number (,rknown) 8'70750‘135

 

Your NONPRlORlT¥ Unsecured Claims - Continua!ion Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. _ Total claim

 

 

 

 

 

 

 

Last 4 digits of account number ____

 

 

 

 

 

 

 

'-~ _' - $
Nonpn'ority Credltofs Name
When was the debt incurred?
N be Sire t
um f e As of the date you file, the claim is: Check all that apply.
Clty Slate ZlP Code m Contingent
n Un|iquidated
Who incurred the debt? Check one. m Dispu!ed
n Debtor1 only
El Debtor2 only Type of NONPRlORlTY unsecured claim:
§ Debtor1 and Debtor2 only n Studenu°ans
At ieast one cf the debtors and another m Obligations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you did not report as monty dams , _
n Debts to pension or prolit~shanng plans, and other similar debts
ls the claim subject to offset? fl Other‘ Speoify
El No
n Yes
!-1 Last 4 digits of account number _ ____ ____ ___ s
Nonpnoriiy Creditor‘s Name
When was the debt incurred?
N b sue t
“'“ e' 9 As of the date you file, the claim is: check ali that appiy.
C;,y stale zlP code C] Contingent
. a Un|iquidaied
Who incurred the debt? Check one, n Disputed
E] Debtor1 only
Cl Deblor 2 only Type of NONPRlORlTY unsecured claim;
§ Debtor1 and Debtor2 only n Student hans
At ‘east one of the debtors and another n Obligations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you md not report as monty d_a'ms ` _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? [] Othen Specify
L_J No
l;\ Yes
l_l s

 

Nonpiion`ty Creditoi’s Name

 

Number Street

 

City Stata ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

n No
m Yes

Ofticial Fomi 106E/F

Schedule Ech Creditors Who Have Unsecured Claims

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or prolit~sharing plans, and other similar debts
cl Other. Specify

page ___ of _____

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entel’ed 02/14/19 12236:42

l\/lartin

Last Name

Debior 1 “` Juan Lopez

First Name

Case number (/rkmwni 8'70750’|3$

 

Mi'ddle Name

List others to Be Notified About a Debt That You Already Listed

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): m Part 1: Creditors with Priority Unsecured Claims
N“mbe' S“ee‘ [] Part 2: Creditors with Nonprion`ty Unsecured Claims
Last 4 digits of account number_____ ____ __ __
,C"Y, , , male Z'P,C°d° , , , ,,,, ,,,, ,, ,, ,`
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): a Part 1: Creditors with Priority Unsecured Claims
N“‘“ber Sl’eel C] Part 21 Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_‘__ ____ _____ ~w
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
N“m°ef S“ee‘ [] Part 2: Creditors with Nonpiiority Unsecured
Claims
Last 4 digits of account number__ __ _ _____
,,le¥ …i,S,l,af@ …… Z'PCQGF ,, …,,, …,,, …,, , , , , y , ,,
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
N"mbe' S“e@f [] Part 21 Creditors with Nonpn'orlty Unsecured
Claims
, Last 4 digits of account number~ _____ m __
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
N“'“be’ 5‘“9€‘ [J Part 22 Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number___ ___ _____ ___
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
NBm&
Line of (Check one): n Part 11 Creditors with Priority Unsecured Claims
Nu"‘ber 5“'39‘ El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number____ ____ _____ _____
Ci'ly State ZlP Code y
N On which entry in Part 1 or Part 2 did you list the original creditor?
Bm€
Line of (Check one): m Part 1: Creditors with Priority Unsecured Claims
s
Numbe{ treat Cl Part 2: Creditors with Nonpriority Unsecured
Claims
my Last 4 digits of account number____ ____ ____ __

Ofticial Form iOGE/F

Slale ZlP Code

Schedule Ele Creditors Who Have Unsecured Claims

page ____ of _____

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entered 02/14/19 12236:42

Debtor1 a` Juan

|Vlaitin Lopez

 

First Name

Middle Name

Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (irknown) 8"70750“|35

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Total claims
from Part1

Total claims
from Part 2 69

Offlcial Form 106E/F

Add the amounts for each type of unsecured claim.

6a Domestic support obligations

6b. Taxes and certain other debts you owe the

government

6c. Claims for death or personal injury while you were

intoxicated

Bd. Other. Add all other priority unsecured claims.

Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority

claims

6h. Debts to pension or profit-sharing plans, and other

similar debts

6i. Other. Add all other nonpriority unsecured claims.

Write that amount here.

6j. Total. Add lines 6f through 6i.

Ba.

Gb.

60.

6d.

Se.

6f.

69.

6h.

ej.

Total claim

 

 

 

 

Total claim

 

 

 

 

Schedule EIF: Creditors Who Have Unsecured Claims

page ___ of _____

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

,; `Eil| in_lthisr information to identify your c`as'e:v

Debtor Juan |Vlartin Lopez

Firsl Name Mid¢tle Name Last Name

 

Debtor 2
(Spouse if ming) rim Name Midd\e Num¢.- Last Name

United States Bankruptcy Court for thef :Q§¢/;m DiSfriCt Of 42 2

8-19-70750-ias
%?§§£:Fber C] check if this is an

amended filing

 

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
m No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this iorm.
n Yes. Fili in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofticial Form 106A/B).

2, List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1y

 

Name

 

Number Slreet

 

City State ZlP Code
2.2

Name

 

 

Number Street

 

city stale ziP code
2.3

 

 

Name

 

Number Street

 

City y State ZlP Code
2`4

Name

 

 

 

Number Street

 

 

 

 

C'W ,,S¥ete ZlP,@°d€`
2.5
Name
Number Street
City State ZlP Code

Ofticial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of____

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Juan Martin Lopez 8-19-70750-las

First Name Middlz Name Last Name

Debtor 1 Case number nrsmmmi

 

- Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

City State ZlP Code

 

Name

 

Number Street

 

City State ZlP Code

 

Name

 

Number Street

 

City Stafe ZiP Code

 

Name

 

Number Street

 

City State ZlP Code

 

 

 

Name

 

Number Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

City State Z|P Code

 

 

Name

 

Number Street

 

City State ZlP Code

 

Name

 

Number Street

 

C‘W,_ ,__ , S_“'“,€,_, _Z_‘P,C,‘,’_d,e,,_…

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page _~ of__

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Fi|l in this information to identify your cases

Debtor1 Juan l\/|artin Lopez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, ii fillng) Fi:sl Name l.imdle Name Last Name

United States Bankruptcy Courtforthe: ( E'A$ZQ/n Di$ffle Of Q 2

Case number 8'19"70750'|3$

itt knowni

 

 

 

El check ifihis is an
amended filing

 

Officia| Form 106H
Schedule H: Your Codebtors 12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (if you are ming a joint case, do not list either spouse as a codebtor.)

m No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

w No. 60 to line 3.
m Yes. Did your spouse, fenner spouse, or legal equivalent live with you at the time?

UNo

Cl Yes. ln which community state or territory did you live? , Fil| in the name and current address of that person.

 

Name of your spouser fenner spouse or legal equivalent

 

Number Street

 

City Sfaie ZlP Code

3, ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt
Check ali schedules that apply;
/
y /
Name/L/ /L/ L Cl Schedule D, line
l:l Schedule E/F, line
Number S”ee‘ Cl Schedule 6, line
city slate zip cede
3.2
Cl Schedule D, line
Name _______
ij schedule E/F, line
Number S“€ef Cl Schedule G. line
City State ZlP Code
3.3
m Schedule D, line
Name
Cl schedule E/i=, line
Number Sveef Ci schedule G, line
City State ZlP Code

Ofncl'al Form 106H Schedule H: Your Codebtors page 1 of____

 

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entei’ed O2/14/19 12236:42

Debtor 1 Juan

First

Name

Martin

hilddlc Name Last Name

Lopez

- Additional Page to List More Codebtors

Case number (irimdwn) 8'19'70750'|35

 

 

Column 1.‘ Your codebtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 2.‘ The creditor to whom you owe the debt

Check all schedules that apply:

El Schedule D, line

Name
U Schedule E/F, line
Number Slreel n Schedule G, line
City State ZlP Code
N l;'l schedule D, line
am€
l:l Schedule E/F, line
Number sireel l;l Schedule 6, line
Clly Slate ZlP Code
Name [] Schedule D, line
C] Schedule E/F, line
Number sweet Cl Schedule 6, line
City Stale ZlP Code
Name Cl Schedule D, line
El schedule Eil=, line
Number sheet [] Schedule G, line
City State ZlP Code
Name n Schedule D, line
U Schedule E/F. line
Number street U Schedule 6, line
§ City Slate ZlP Code
N U Schedule D, line
ama _______-_-
l.’] Schedule E/F, line
Number Street m Schedule G, line
city slate zlP code
§ N Cl Schedule D, line
ame __________.
L'.l schedule Eil=, line
Number slreel Cl Schedule 6, line
E:l `City Slate ZlP Code
' N [] Schedule D, line
ama __~_~'
ill schedule E/F, line
Number Sireet Cl Schedule 6. line
City Slate ZlP Code

 

Ol"ficial Form 106H

Schedule H: Your Codebtors

page ___ of ____

Case 8-19-70750-|as

t :Fill in misinformation to identify your case:

l\/laltin

Middle Name

Juan

First Name

Debtor 1

Debtor 2

DOC 12 Filed 02/14/19

Lopez

Last Name

 

(SpOuS€, if flllng) Fl'rst Name Middle Name

Last Name

United Stales Bankruptcy Court for the: EBSf€m Dlerle Of N€W York

8-19-70750-|35

Case number

 

(if known}

 

 

Ochia| Form 1061
Schedule I: Your lncome

Ent€l’ed 02/14/19 12236:42

Check ii this is:
l;l An amended filing

[;l A supplement Showing postpetition chapter 13
income as of the following date:

MM l DD! YYYY

12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Emp|oyment

 

1. Fill in your employment
information.

lt you have more than onejob,
attach a separate page with
information about additional
employers

Employment status

lnclude part-time, seasonal, or
self-employed work.

. . Occu ation
Occupatlon may include student p

or homemaker, if it applies.
Employer’s name

Emp|oyer’s address

Debtor 1

Debtor 2 or non-filing spouse

 

m Employed
m Not employed

Commercial Roofer

Nletropolitan Constructlon

234 Union Avenue

[J Employed
El Not employed

 

 

 

 

Number Street Number Street
Holbrook NY 11741
City State ZlP Code City State ZlP Code

How long employed there?

m Give Details About Monthly income

 

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $O in the space lnclude your non-filing

spouse unless you are separated

lf you or your non~tiling spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $

3. Estimate and list monthly overtime pay.

4. Calculate gross income. Add line 2 + line 3.

Ofl"lcial Form 106l

For Debtor 2 or
non-filing spouse

 

 

5199.00 $
3. +$________Q + $
4_ 3 5199.00 5

 

 

 

 

 

Schedule l: Your lncome

page 1

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

 

 

 

 

Debtor 1 Juan Martin Lopez Case number tirl<newn) 8`19'70750'|33
FirstName Middle Name LastName
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy |ine4 here ............................................................................................... ') 4. $ 5 l qci $

54 List all payroll deductions:

 

 

 

 

 

 

 

 

 

5a Tax, Medicare, and Social Security deductions 5a. $ 260 $
5b. Mandatory contributions for retirement plans 5b. 3 " $
5c, Voluntary contributions for retirement plans 5c. $ _` $
5d. Required repayments of retirement fund loans 5d. $ »- $
5a. lnsurance 5e, S " $
5f. Domestic support obligations 5f. $ '_ $
5g. Union dues 5g. $ z $
5h. Other deductions. Specify: 5h, +$ d + $
6, Add the payroll deductions Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6. $ l éO 3
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 9 ? 3 ? $

 

8. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross

receipls, ordinary and necessary business expenses, and the total $ z $
monthly net income Sa.

8b. lnterest and dividends 8b. 3 §§ $
y
@/

80. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive

 

include alimony, spousal support, child support, maintenance divorce $ $
settlement and property settlement. 8c.
8d. Unemployment compensation Bd. $

 

8e. Social Security 8e. 3

8f. Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance
that you receive. such as food stamps (benents under the Supp|emental

 

 

 

 

 

 

Nutrition Assistance Program) or housing subsidies.
specify; af. $__Q:__ $__._.,_______
89, Pension or retirement income 8g. 3 g $
Sh. Other monthly income. Specify: Bh. + $ 0/ + $
9, Add all other income. Add lines 83 + 8b + 8c + 8d + 8e + 8f +89 + 8h. 9. $ 6 $
m iz!:l:lt|l|l:t:nrtrr;;tihrll)llirll;:c:)nf:r §::tlc‘l:: 7ar:d1 llg:t?tor 2 or non-filing spouse. 10. $-Z-?-`):-Z-» + $ = $

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

lnclude contributions from an unmarried partner, members of your househo|d, your dependents your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

Specify: 11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. ;/?
Write that amount on the Summary of Your Assets and Liabl'lities and Cen‘ain Statistical Infonnation, if it applies 12. $____l.j_g____
Combined

monthly income
131Do you expect an increase or decrease within the year after you file this form?

 

 

 

et
Yes.Explain: MUVC wo\,\ciAc\ \<\(`)L)`(3

 

 

Oft'lcial Form 106| Schedule l: Your income page 2

 

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

 

r_t Fill in this information to identifyjyour case:

 

 

 

D m 1 Juan ll/lartin Lopez . . . _

e m l=irsmame Middle Name LaetName Check if this lS,
Debtor 2 ~
(SpGUSe. lffllil'ig) First Name Mlddle Name Last Name m An amended filing

_ _ l:l A supplement showing postpetition chapter 13

United States Bankruptcy Counforthe; Eastern Dlstrlct of New York expenses as Of the following date
Case number gm 8'[€/ ‘?O¥§O `1€\§ m
(lf known)

 

Oflicial Form 106J
Schedule J: Your Expenses lens

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. ls this a joint case?

 

 

Ei Ne, co to line 2.
Cl Yes. Does Debtor 2 live in a separate household?

[;l No
n Yes. Debtor 2 must tile Ofncial Form 106J-2. Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? m NO _
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C\ Yes. Fill out this information for Debf°' 1 °" D€bfor 2 age Wifh you?
D€blOF 2. each dependent .......................... n
Do not state the dependents m No
names. Yes
n No
C] Yes
l;l No
Ei Yes
C] No
l;l Yes
m No
l;l Yes
3. Do your expenses include m No

expenses of people other than n
yourself and your dependents? y Yes y y y

  

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

lnclude expenses paid for with non-cash government assistance if you know the value of

   

such assistance and have included it on Schedule l: Your lncome (Official Form 106|.) Y°\"' expenses

4. The rental or home ownership expenses for your residence. lnclude tirst mortgage payments and n n q
any rent for the ground or lot. 4
lf not included in line 4:
4a Real estate taxes 4a $ 0
4b. Property1 homeowner’s. or renter’s insurance 4b. $ 0
4c. Home maintenance repair, and upkeep expenses 4c $ 100
4d. Homeowner’s association or condominium dues 4d. $ 0

Ofncial Form 106J Schedule J: Your Expenses page 1

CaSe 8-19-70750-|&8 DOC 12 Filed O2/14/19 Entel’ed O2/14/19 12236:42

 

 

 

 

Debtor1 Juan Martin Lopez Case number lrrtnewnl 8'70750"|35
FirstName Mlddle Name LastName
Your expenses
. . . $ 0

5. Additional mortgage payments for your residence, such as home equlty loans 5.
6. Utilities:

6a Electricity, heat, natural gas / 6a $

/

ob. Water, sewer, garbage collection eb. $

6c Telephone, cell phone, lnternet, satellite, and cable services z 6c $ 2> C>C>

Sd, Other. Specify: Ed. $ /5
7. Food and housekeeping supplies f 7. $ 8 0 C>

8. Childcare and children’s education costs 8. $ g
9. Clothing, laundry, and dry cleaning ’ 9. $ ,f O O

lo. Personal care products and services 10. $ @
11. Medical and dental expenses 11. $ @
12. Transportation. lnclude gas, maintenance bus or train fare. ” $ l go
Do not include car payments. 12, “~“°"*“°’"”"*'__“'*
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ Q
141 Charitable contributions and religious donations / 14. $ l C>§ §

15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a l.ifelnsurance 15a. $ §
15b. Healthinsurance" 15b $ §
15c. Vehicle insurance 15<:. $ g
15d. Other insurance Specify: 15d. $ §

’r€. Taxes. Do riot include taxes deducted from your pay or included in lines 4 or 20.
Speclfy: 16_ $ g

N. lnstallment or lease payments:

17a Car payments for Vehicle 1 17a $ 5
17b. Car payments for Vehicle 2 17|04 $ §
17c. Other. Specify: 17c. $ §
ird. Other. Specify: 17d. $ 2

 

 

`r@. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule l, Your lncome (Official Form 106|). 184 3 §§
`iQ. Other payments you make to support others who do not live with you, _
Specity: 19. s / 0 O

 

\QO. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.

20a Mortgages on other property zoa. $___£E__________

zob. Real estate taxes zob.

$
zoc. Property, homeowner`s, or renter’s insurance zoc. $ g
2leA Nlaintenance. repair, and upkeep expenses zod. $ g
20e. l-lomeowner’s association or condominium dues 20e. $ g

Offlcial Form 106J Schedule J: Your Expenses page 2

Case 8-19-70750-|as DOC 12 Filed 02/14/19

Debtor1 Juan l\/lartin Lopez

Fi'rst Name Middle Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

220. Add line 223 and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule l.

23b4 Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income
The result is your monthly net income.

Ent€l’ed O2/14/19 12236:42

Case number (rfknown) 8"70750-|35

 

21.

22a

22b. 1

22c,

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

m Y€S- Explain here:

Offlcial Form 106J Schedule J: Your Expenses

 

 

 

 

 

page 3

 

CaSe 8-19-70750-|&8 DOC 12 Filed 02/14/19 Entei’ed 02/14/19 12236:42

l Fill in misinformation to identify your case:

 

Debtor1 Juan Mal“lln Lopez

 

 

First Name Middte Name Last Name
Debtor 2
(Spouse, 'rffrling) Ftrst Name Middle Name Last Name
United States Bankruptcy Court for the: District Of
Case number 8-19-70750-la$
(if known)

 

El check ifthis is an

 

amended filing

Officia| Form ’lOGDec
Declaration About an lndividual Debtor’s Schedules 12/15

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you t"ill out bankruptcy forms?

MNO

a Yes. Name of person . Attach Bank/uptcy Petition Preparer’s Nof/'ce, Declaration, and
Signalure (thcial Form 1 1 9).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 

de¢m wm LO}Q@’?~ X

Signature of Debtor 1 Signature of Debtor 2
Date( `ZZ¢ l z f 301 g Date
MM/ DD 1 YYYY MM/ DD l YYVY

 

Ofticia| Form 1OGDec Dec|aration About an individual Debtor’s Schedules

